1. Amendment of the Treaty on the Functioning of the European Union with regard to a stability mechanism for Member States whose currency is the euro (
rapporteur. - (DE) Mr President, ladies and gentlemen, this European stability mechanism is necessary in order to provide enduring legal assurance and in order to guarantee solidarity with countries that are having problems, but also in order to secure the euro, guarantee the necessary budgetary discipline and enable a joint response to growth challenges.
In view of the time that an ordinary procedure would have taken, and also in order to avoid a referendum in some Member States, this can only be regulated by a simplified Treaty revision procedure. However, Parliament is saying that this should not become the usual procedure and that we should actually proceed here in accordance with the ordinary Treaty revision procedure.
The original proposals stated that this should be a purely intergovernmental method in which the Commission had hardly any role and the European Parliament no role whatsoever. Today we are able to report that, further to the negotiations that we have held with the Commission, the European Central Bank, the President of the European Council and the President of the Euro Group, in almost all matters concerning models, tests and decision bases, all aspects concerned with defining a framework and proposing a regulation for this in a Community procedure, it has so far been accepted by the European Council, by the Council of Finance Ministers, that the European Parliament can also play a part in this process and will play a role in such matters.
We were thus not too pleased initially, but I believe that if Community institutions are used and we can start using intergovernmental procedures as in the past, then when the time is right it will be easy to arrive at a clear Community policy. Since the institutional conditions are now in place, we can propose to you that we approve this Treaty revision procedure from the European Council and set it in motion. We therefore tabled such amendments with the unanimous approval of the Committee on Constitutional Affairs. We need to realise that our interpretations have also been accepted and confirmed by letters from the President of the Euro Group and the Commissioner for Monetary Affairs, as well as by a letter from the President of the European Council. I believe that this provides a reliable basis for our adopting this now in order to secure the euro, which has been a great success for Europe, and to move forward together.
rapporteur. - (IT) Mr President, ladies and gentlemen, in the report that we are about to vote for, we still have reservations over the decision to adopt a revision of the Treaty on the intergovernmental character of the mechanism, but at the same time we are in favour, because - as Mr Brok explained - the negotiations that we conducted allowed us to achieve important objectives that relate mainly to the fact that the conditionalities associated with the assistance will be determined by a regulation, hence by a codecision procedure.
It is therefore fair to vote in favour and I would like to thank the many fellow MEPs who have contributed to this result and mention the privilege of working with Mr Brok, Mr Pirillo's extremely useful advice and also the work of the two rapporteurs from the Committee on Economic and Monetary Affairs (ECON): Mr Scicluna and Mr Gauzès, Mr Schade, Mrs Häfner and the group coordinators and of course the chairmen of the groups that have given us such significant political support, thank you.
I would like to welcome the President of the European Commission and the Vice-President of the Commission who are here with us, and also the President-in-Office of the Council. We have some very important voting, we know that very well, so thank you for your presence at such an important moment.
Ladies and gentlemen, you will be able to comment on the vote tomorrow. Now is not the time for explanations of vote, so please do not make such comments. Tomorrow after the vote there will be a time for comments on all the issues - those from today and from tomorrow together.